Citation Nr: 1007596	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be determined


WITNESSES AT HEARING ON APPEAL

Appellant and cousin


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In pertinent part, the Veteran perfected an appeal with 
respect to an August 2006 RO rating decision which denied 
service connection for right ear hearing loss.  The Veteran 
testified on this issue before the undersigned Acting 
Veterans Law Judge at a Board hearing at the RO in July 2009.  
In September 2009, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.

At the time of the Board's September 2009 decision, the Board 
noted that the Veteran initiated an appeal with respect a 
November 2008 RO rating decision which had denied service 
connection for PTSD.  The RO furnished the Veteran a 
statement of the case on this issue in July 2009.  The 
Veteran did not provide any testimony on this issue at his 
July 2009 Board hearing, or submit for the record a 
substantive appeal prior to the Board's September 2009 
decision.

Following the September 2009 decision, the Board received a 
timely VA Form 9 filing in October 2009 perfecting the appeal 
with respect to the PTSD service connection claim.  See 
38 C.F.R. §§ 20.300, 302.  As a timely substantive appeal has 
been submitted, the Veteran's service connection claim for 
PTSD is now properly before the Board. 

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent, or other person 
properly designated to represent the Veteran.  38 C.F.R. 
§ 20.601.  To designate a recognized organization as his or 
her representative, an appellant must execute VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  38 C.F.R. § 20.602.  A properly filed 
designation made prior to appeal will continue to be honored, 
unless it has been revoked by the appellant, or unless the 
representation is properly withdrawn.  Id.  An attorney may 
be designated as the representative by filing a VA Form 21-22 
or written power of attorney in lieu of the VA Form 21-22.  
38 C.F.R. § 20.603.

In January 2006, the Veteran appointed the Veterans of 
Foreign Wars of the United States (VFW) as his accredited 
representative.  With respect to the right hearing loss 
claim, the VFW represented the Veteran at his July 2009 
Travel Board hearing.  

In December 2009, the RO received a communication from 
Attorney Jan Dils filing a "Notice of Disagreement with 
respect to the recent rating decisions rendered on or around 
November 12, 2009.  Our client requests that all conditions 
listed on this decision be increased or service connected at 
this time, and that this matter also be addressed by the 
DRO."  (emphasis original).  

Notably, there is no specific RO rating decision or letter 
dated November 12, 2009, but several adjudicate actions were 
taken around this time period.  A November 13, 2009 RO letter 
appears to be in error, indicating that development was being 
undertaken on a claim of service connection for a left ear 
disorder although this claim was granted in October 2009.  At 
that time, the RO was developing the right ear hearing loss 
claim currently on appeal which appeared to be the proper 
subject matter of that letter.

In any event, the claims folder is negative for a power of 
attorney or VA Form 21-22 in favor of Attorney Jan Dils on 
any claim.  As indicated above, it is unclear which claim, or 
claims, this attorney claimed to represent the Veteran before 
VA.  Therefore, the Board must remand this case to clarify 
the Veteran's representation on the issues of service 
connection for right ear hearing and PTSD.

The Board further notes that, in a VA Form 9 filing in 
October 2009, the Veteran provided conflicting information as 
to whether he desired a hearing before a Decision Review 
Officer and/or the Travel Board on the issue of service 
connection for PTSD.  This matter must also be clarified 
prior to any further adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should clarify, in writing, the 
Veteran's intentions regarding his 
representation on his appeals seeking 
service connection for right ear hearing 
loss and PTSD.  If the Veteran wishes to 
appoint a representative other than the 
VFW on these claims, the appropriate 
paperwork and guidance should be provided.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file.  The RO must clarify 
representation on each claim asserted by 
the Veteran.

2.  The RO should clarify, in writing, the 
Veteran's intentions regarding the type of 
hearing he requests for his PTSD service 
connection claim (i.e. whether he desires 
a hearing before a Decision Review Officer 
and/or the Travel Board).  

3.  Upon completion of the above, the RO 
should determine the Veteran's recognized 
representative on the issues of service 
connection for right ear hearing loss and 
PTSD, and take all necessary steps to 
accommodate the Veteran's hearing 
request(s).

4.  Thereafter, subject to current 
appellate procedures and accommodating any 
outstanding personal hearing requests, the 
case should be returned to the Board for 
further appellate consideration when 
appropriate.  If the RO undertakes any 
adjudicative actions and a claim remains 
denied, the Veteran and his representative 
for the particular claim(s) being decided 
should be furnished a supplemental 
statement of the case and allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

